Assigned appellate counsel filed an Anders/Saunders brief (see, Anders v California, 386 US 738, supra; People v Saunders, 52 AD2d 833), claiming that the appeal was frivolous. Based upon our independent review of the record, appealable issues exist as to whether the display of a single photograph of the defendant to the complainant Theresa W. was impermissibly suggestive; if so, whether the photographic identification procedure tainted the complainant’s subsequent identification *364at a pretrial lineup; and whether there was an independent basis for her in-court identification of the defendant. Since nonfrivolous issues can be identified in the record, we must assign new counsel and reconsider the appeal de novo (see, People v Casiano, 67 NY2d 906; People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748). Mangano, J. P., Kunzeman, Rubin, Hooper and Harwood, JJ., concur.